DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The IDS filed on 08/31/2021, 05/09/2022, and 06/14/2022 have been considered.
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: Semiconductor device including a cutting region having a height greater than a height of a channel structure.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-4, 7-11, and 17-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 11,133,267. Although the claims at issue are not identical, they are not patentably distinct from each other because the claimed invention of the present application is encompassed by the claimed invention of U.S. Patent 11,133,267, see comparison table below.

Claims of present application
Claims of U.S. Patent 11,133,267
1. A semiconductor device, comprising: a peripheral circuit region including a lower substrate and circuit elements on the lower substrate; a first upper substrate and a second upper substrate on the peripheral circuit region; a first memory cell region on the first upper substrate and a second memory cell region on the second upper substrate; and at least one cutting region between the first upper substrate and the second upper substrate, the at least one cutting region formed of an insulating material; wherein each of the first and second memory cell region comprises: a plurality of gate electrodes stacked in a vertical direction perpendicular to an upper surface of the lower substrate and spaced apart from each other; a plurality of separation regions penetrating through the plurality of gate electrodes in the vertical direction and extending in a first direction parallel to an upper surface of the lower substrate; and a plurality of channel structures penetrating through the plurality of gate electrodes and extending in the vertical direction, each of the plurality of channel structures including a channel layer, wherein the at least one cutting region is disposed between first step-shaped end portions of the plurality of gate electrodes of the first memory cell region and second step-shaped end portions of the plurality of gate electrodes of the second memory cell region, and wherein a height of the at least one cutting region in the vertical direction is greater than at least one of a height of one of the plurality of channel structures in the vertical direction and a height of one of the plurality of separation regions in the vertical direction.
1. A semiconductor device, comprising: a peripheral circuit region on a lower substrate, and comprising circuit elements; memory cell regions comprising memory cells on each of a first upper substrate and a second upper substrate, which are on the lower substrate, the memory cells overlapping portions of the first upper substrate and the second upper substrate in a plan view of the semiconductor device; at least one cutting region between the first upper substrate and the second upper substrate, the at least one cutting region formed of an insulating material; at least one semiconductor pattern between the first upper substrate and the second upper substrate, and adjacent to the at least one cutting region; and a plurality of through regions passing through the memory cell regions, the first upper substrate, and the second upper substrate, wherein an upper surface of the at least one cutting region is higher than an upper surface of the first upper substrate and an upper surface of the second upper substrate, and wherein the upper surface of the at least one cutting region is located higher than an upper surface of the plurality of through regions relative to the lower substrate.
14. The semiconductor device of claim 1, wherein the memory cell regions comprise: a plurality of gate electrodes spaced apart from each other and stacked perpendicularly to the first upper substrate and the second upper substrate; and a plurality of vertical channel structures extended perpendicular to the upper surface of the first upper substrate and the upper surface of the second upper substrate while passing through the plurality of gate electrodes, and a height of the at least one cutting region is greater than a height of the plurality of vertical channel structures in a direction perpendicular to the lower substrate.  
Note that, the through regions are equivalent to the separation regions.
2. The semiconductor device as claimed in claim 1, wherein a bottom of the at least one cutting region is located lower than a bottom of each of the first upper substrate and the second upper substrate.
13. The semiconductor device of claim 1, wherein a lower surface of the at least one cutting region is located lower than a lower surface of the first upper substrate and a lower surface of the second upper substrate relative to the lower substrate.
3. The semiconductor device as claimed in claim 1, wherein a top of the at least one cutting region is located higher than a top of the one of the plurality of channel structures relative to the upper surface of the lower substrate.

14. The semiconductor device of claim 1, wherein the memory cell regions comprise: a plurality of gate electrodes spaced apart from each other and stacked perpendicularly to the first upper substrate and the second upper substrate; and a plurality of vertical channel structures extended perpendicular to the upper surface of the first upper substrate and the upper surface of the second upper substrate while passing through the plurality of gate electrodes, and a height of the at least one cutting region is greater than a height of the plurality of vertical channel structures in a direction perpendicular to the lower substrate.
4. The semiconductor device as claimed in claim 1, wherein a top of the at least one cutting region is located higher than a top of the one of the plurality of separation regions relative to the upper surface of the lower substrate.

1. A semiconductor device, comprising: …wherein an upper surface of the at least one cutting region is higher than an upper surface of the first upper substrate and an upper surface of the second upper substrate, and wherein the upper surface of the at least one cutting region is located higher than an upper surface of the plurality of through regions relative to the lower substrate.
7. The semiconductor device as claimed in claim 1, further comprising at least one semiconductor pattern between the first upper substrate and the second upper substrate and in contact with the at least one cutting region.

1. A semiconductor device, comprising…at least one semiconductor pattern between the first upper substrate and the second upper substrate, and adjacent to the at least one cutting region; and a plurality of through regions passing through the memory cell regions, the first upper substrate, and the second upper substrate, wherein an upper surface of the at least one cutting region is higher than an upper surface of the first upper substrate and an upper surface of the second upper substrate, and wherein the upper surface of the at least one cutting region is located higher than an upper surface of the plurality of through regions relative to the lower substrate.
8. The semiconductor device as claimed in claim 7, wherein the at least one semiconductor pattern is between the at least one cutting region and the first upper substrate and protrudes from the first upper substrate in a horizontal direction in a plan view of the semiconductor device.
2. The semiconductor device of claim 1, wherein the at least one semiconductor pattern is between the at least one cutting region and the first upper substrate and protrudes from the first upper substrate in a horizontal direction in the plan view of the semiconductor device.
9. The semiconductor device as claimed in claim 8, wherein the at least one cutting region includes a protruding portion in contact with the at least one semiconductor pattern, the protruding portion having a convex curved surface.
3. The semiconductor device of claim 2, wherein the at least one cutting region comprises a protruding portion in contact with the at least one semiconductor pattern, the protruding portion having a convex curved surface.
10. The semiconductor device as claimed in claim 7, wherein the at least one semiconductor pattern is spaced apart from the first upper substrate and the second upper substrate, and wherein the at least one cutting region includes a first cutting region between the first upper substrate and the at least one semiconductor pattern and a second cutting region between the second upper substrate and the at least one semiconductor pattern.

6. The semiconductor device of claim 1, wherein the at least one cutting region comprises a first cutting region between the at least one semiconductor pattern and the first upper substrate, and a second cutting region between the at least one semiconductor pattern and the second upper substrate, the first cutting region is in contact with the first upper substrate and the at least one semiconductor pattern, and the second cutting region is in contact with the second upper substrate and the at least one semiconductor pattern.
11. The semiconductor device as claimed in claim 10, wherein each of the first cutting region and the second cutting region includes a protruding portion in contact with the at least one semiconductor pattern, the protruding portion having a convex curved surface.
3. The semiconductor device of claim 2, wherein the at least one cutting region comprises a protruding portion in contact with the at least one semiconductor pattern, the protruding portion having a convex curved surface.
17. A semiconductor device, comprising: a lower substrate; circuit elements on the lower substrate; a lower interlayer insulating layer at least partially covering the circuit elements on the lower substrate; a plurality of upper substrates on the lower substrate; a plurality of stack structures on the plurality of upper substrates, respectively, each of the plurality of stack structures including mold insulating layers and gate electrodes alternately stacked; a plurality of channel structures penetrating through the plurality of stack structures and extending in a vertical direction perpendicular to an upper surface of the lower substrate; an upper interlayer insulating layer at least partially covering the plurality of stack structures; and at least one cutting region between the plurality of upper substrates, the at least one cutting region formed of an insulating material, wherein the at least one cutting region penetrating through the upper interlayer insulating layer and spaced apart from the plurality of stack structures in a horizontal direction in a plan view of the semiconductor device, and wherein a height of the at least one cutting region in the vertical direction is greater than a height of one of the plurality of channel structures in the vertical direction.

16. A semiconductor device, comprising: a lower substrate; circuit elements on the lower substrate; a lower interlayer insulating layer at least partially covering the circuit elements; a plurality of upper substrates on the lower substrate; at least one semiconductor pattern between the plurality of upper substrates; a plurality of gate electrodes on the plurality of upper substrates, respectively; an upper interlayer insulating layer at least partially covering the plurality of gate electrodes; and a plurality of cutting regions between the at least one semiconductor pattern and the plurality of upper substrates, respectively, and passing through the upper interlayer insulating layer; and wherein side surfaces of each of the plurality of cutting regions are in contact with the upper interlayer insulating layer and the at least one semiconductor pattern, and wherein a lower surface of each of the plurality of cutting regions are in contact with the lower interlayer insulating layer.
14. The semiconductor device of claim 1, wherein the memory cell regions comprise: a plurality of gate electrodes spaced apart from each other and stacked perpendicularly to the first upper substrate and the second upper substrate; and a plurality of vertical channel structures extended perpendicular to the upper surface of the first upper substrate and the upper surface of the second upper substrate while passing through the plurality of gate electrodes, and a height of the at least one cutting region is greater than a height of the plurality of vertical channel structures in a direction perpendicular to the lower substrate.
18. The semiconductor device of claim 17, further comprising a plurality of semiconductor patterns between the at least one cutting region and the plurality of upper substrates, and protruding from the plurality of upper substrates in a horizontal direction in a plan view of the semiconductor device.
19. The semiconductor device as claimed in claim 18, wherein the at least one cutting region comprises a plurality of cutting regions spaced apart from each other, and wherein the plurality of cutting regions are in contact with the plurality of semiconductor patterns, respectively.
2. The semiconductor device of claim 1, wherein the at least one semiconductor pattern is between the at least one cutting region and the first upper substrate and protrudes from the first upper substrate in a horizontal direction in the plan view of the semiconductor device.
19. The semiconductor device of claim 16, the plurality of cutting regions are extended along a side surface of the plurality of upper substrates in contact with one of the plurality of upper substrates and in contact with the plurality of semiconductor patterns.
20. The semiconductor device as claimed in claim 17, further comprising a plurality of semiconductor patterns between the plurality of upper substrates, wherein the at least one cutting region comprises a plurality of cutting regions between the plurality of semiconductor patterns and the plurality of upper substrates, and wherein the plurality of cutting regions are extended along a side surface of the plurality of upper substrates in contact with one of the plurality of upper substrates and in contact with the plurality of semiconductor patterns.

16. A semiconductor device, comprising… at least one semiconductor pattern between the plurality of upper substrates; a plurality of gate electrodes on the plurality of upper substrates, respectively; an upper interlayer insulating layer at least partially covering the plurality of gate electrodes; and a plurality of cutting regions between the at least one semiconductor pattern and the plurality of upper substrates, respectively, and passing through the upper interlayer insulating layer; and wherein side surfaces of each of the plurality of cutting regions are in contact with the upper interlayer insulating layer and the at least one semiconductor pattern, and wherein a lower surface of each of the plurality of cutting regions are in contact with the lower interlayer insulating layer.
19. The semiconductor device of claim 16, the plurality of cutting regions are extended along a side surface of the plurality of upper substrates in contact with one of the plurality of upper substrates and in contact with the plurality of semiconductor patterns.


Claims 5 and 6 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 11,133,267 in view of Kim et al. (U.S. Pub. 2017/0330887).
In re claims 5-6, as applied to claim 1 above, the claimed invention of U.S. Patent No. 11,133,267 are silent to wherein each of the plurality of channel structures further includes a core insulating layer which side surfaces are surrounded by the channel layer and a gate dielectric layer between the channel layer and the plurality of gate electrodes and wherein each of the plurality of channel structures further includes a channel pad disposed on the core insulating layer and in contact with the channel layer, and wherein a top of the at least one cutting region is located higher than a top of the channel pad relative to the upper surface of the lower substrate.
However, Kim discloses in a same field of endeavor, a semiconductor device, including, inter-alia, wherein each of the plurality of channel structures further includes a core insulating layer 202 which side surfaces are surrounded by the channel layer 200 and a gate dielectric layer 204 between the channel layer 200 and the plurality of gate electrodes 19, 194, 196, 198 and wherein each of the plurality of channel structures further includes a channel pad 206 disposed on the core insulating layer 202 and in contact with the channel layer 200 (see paragraphs [0079]-[0081] and fig. 3B).
Therefore, it is respectfully submitted that it would have been obvious to one of ordinary skill in the art to be motivated to incorporate the teaching of Kim into the claimed invention of U.S. Patent 11,133,267 in order to enable wherein each of the plurality of channel structures further includes a core insulating layer which side surfaces are surrounded by the channel layer and a gate dielectric layer between the channel layer and the plurality of gate electrodes and wherein each of the plurality of channel structures further includes a channel pad disposed on the core insulating layer and in contact with the channel layer to be formed because in doing so a highly-integrated semiconductor device having reduced RC relay can be obtain (see paragraph [0003] of Kim).
The claimed invention and Kim are silent to wherein a top of the at least one cutting region is located higher than a top of the channel pad relative to the upper surface of the lower substrate.
However, since the claimed invention discloses that the height of the cutting region is greater than the height of the plurality of vertical channel structures in a direction perpendicularly to the lower substrate, it is respectfully submitted that it would have been obvious to one of ordinary skill to control the height of the cutting region so that the top of the at least one cutting region to be located higher than the top of the channel pad relative to the upper surface of the lower substrate since the configuration regarding about the shape and size of the cutting region was a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration was significant (In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966)).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1 and 3-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kanamori et al. (U.S. Pub. 2017/0323900) in view of Nam et al. (U.S. Pub. 2017/0025545).
In re claim 1, Kanamori discloses a semiconductor device, comprising: a peripheral circuit region including a lower substrate 100 and circuit elements 140 on the lower substrate 100 (see paragraph [0027] and fig. 3A); a first upper substrate (240 left side) and a second upper substrate (240 right side) on the peripheral circuit region (see paragraph [0037] and fig. 3A); a first memory cell region on the first upper substrate and a second memory cell region on the second upper substrate (see paragraph [0043] and fig. 3A); and at least one cutting region 520 between the first upper substrate and the second upper substrate, the at least one cutting region 520 formed of an insulating material (see paragraph [0071] and fig. 3A); wherein each of the first and second memory cell region comprises: a plurality of gate electrodes 493 stacked in a vertical direction perpendicular to an upper surface of the lower substrate and spaced apart from each other (see paragraph [0053] and fig. 3A); and a plurality of channel structures 410 penetrating through the plurality of gate electrodes 493 and extending in the vertical direction, each of the plurality of channel structures 410 including a channel layer (see paragraph [0043], wherein the at least one cutting region 520 is disposed between first step-shaped end portions of the plurality of gate electrodes 493 of the first memory cell region and second step-shaped end portions of the plurality of gate electrodes 493 of the second memory cell region, and wherein a height of the at least one cutting region 520 in the vertical direction is greater than at least one of a height of one of the plurality of channel structures 410 in the vertical direction (see paragraph [0071] and fig. 3A).

    PNG
    media_image1.png
    675
    806
    media_image1.png
    Greyscale

Kanamori is silent to wherein the semiconductor device further includes a plurality of separation regions penetrating through the plurality of gate electrodes in the vertical direction and extending in a first direction parallel to an upper surface of the lower substrate wherein a height of the at least one cutting region in the vertical direction is greater than a height of one of the plurality of separation regions in the vertical direction.
However, Nam discloses in a same field of endeavor, a semiconductor device, including, inter-alia, a plurality of separation regions 150 penetrating through the plurality of gate electrodes 130 in the vertical direction and extending in a first direction parallel to an upper surface of the lower substrate 110 (see paragraphs [0089]-[009] and fig. 3B).
Therefore, it is respectfully submitted that it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to be motivated to incorporate the teaching of Nam into the semiconductor device of Kanamori in order to enable a plurality of separation regions penetrating through the plurality of gate electrodes in the vertical direction and extending in a first direction parallel to an upper surface of the lower substrate in the semiconductor device of Kanmori to be formed because in doing so a highly-reliable, highly-integrated large-capacity semiconductor device can be obtain (see paragraph [0007] of Nam).  Furthermore, it would have been obvious because all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention. KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 398 (2007). “If a technique has been used to improve one device, and a person of ordinary skill in the art would recognize that it would improve similar devices in the same way, using the technique is obvious unless its actual application is beyond that person’s skill.” Id.
Kanamori and Nam are silent to wherein a height of the at least one cutting region in the vertical direction is greater than a height of one of the plurality of separation regions in the vertical direction.
However, since Kanamori discloses wherein the height of the at least one cutting region 520 in the vertical direction is greater than a height of the plurality of channel structures 410 (see paragraphs [0043], [0071] and fig. 3A).  It is respectfully submitted that it would have been obvious to one of ordinary skill in the art be motivated to control the height of the at least one cutting region to be greater than a height of one of the plurality of separation regions in the vertical direction since the configuration regarding about the shape and size of the at least one cutting region was a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration was significant (In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966)).
In re claim 3, as applied to claim 1 above, Kanamori in combination with Nam discloses wherein a top of the at least one cutting region 520 is located higher than a top of the one of the plurality of channel structures 410 relative to the upper surface of the lower substrate 100 (see paragraph [0043] and fig. 3A of Kanamori).
In re claim 4, as applied to claim 1 above, based on the teaching of Kanamori in combination with Nam, it would have been obvious to one of ordinary skill in the art be motivated to control the height of the at least one cutting region so that a top of the at least one cutting region is located higher than a top of the one of the plurality of separation regions relative to the upper surface of the lower substrate since the configuration regarding about the shape and size of the at least one cutting region was a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration was significant (In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966)).
In re claim 5, as applied to claim 1 above, Kanamori in combination with Nam discloses wherein each of the plurality of channel structures further includes a core insulating layer 420 which side surfaces are surrounded by the channel layer 410 and a gate dielectric layer 400 between the channel layer 410 and the plurality of gate electrodes 493 (see paragraphs [0058]-[0060] and fig. 3A of Kanamori).
In re claim 6, as applied to claim 5 above, Kanamori in combination with Nam discloses wherein each of the plurality of channel structures further includes a channel pad 430 disposed on the core insulating layer 420 and in contact with the channel layer 410, and wherein a top of the at least one cutting region 520 is located higher than a top of the channel pad 430 relative to the upper surface of the lower substrate 100 (see paragraph [0058] and fig. 3A of Kanamori).
      Allowable Subject Matter
Claims 12-16 are allowed over prior art of record.
       Reasons For Allowance
The following is an examiner’s statement of reasons for allowance: 
it is determined that the prior art of record neither anticipates nor renders obvious the claimed subject matter of independent claim 12 as a whole taken alone or in combination, in particular, prior art of record does not teach “the at least one cutting region formed of an insulating material; wherein the first upper substrate includes a first protruding portion extending from the first upper substrate towards the second upper substrate, and the second upper substrate includes a second protruding portion extending from the second upper substrate towards the first upper substrate, wherein the at least one cutting region is in contact with a first side surface of the first protruding portion and a second side surface of the second protruding portion", as recited in independent claim 12.
Claims 13-16 also allowed as being directly or indirectly dependent of the allowed independent base claim.
Remarks
If the nonstatutory double patenting rejections above is overcome, claims 2 and 7-11 would be objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims and claims 17-20 would be allowable over the prior art of record.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Zhang et al.			U.S. Patent 9,831,260	Nov. 28, 2017.
Hong				U.S. Pub. 2015/0263011	Sep. 17, 2015.
Lee et al.			U.S. Pub. 2012/0088332	Apr. 12, 2012.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHIEM D NGUYEN whose telephone number is (571)272-1865. The examiner can normally be reached Monday-Friday 9:00 AM - 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thao X Le can be reached on (571) 272-1708. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/KHIEM D NGUYEN/Primary Examiner, Art Unit 2892